Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 1 of 143 Page ID #:43


                                                            11/16/2018
                                                             11/14/2018

                                                                     DD




                                                               LODGED
                                                        CLERK, U.S. DISTRICT COURT



                                                        11/13/2018
                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                   DD
                                                      BY: ____________BB______ DEPUTY




                                                      CV 18-9573-JFW(JPRx)
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 2 of 143 Page ID #:44
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 3 of 143 Page ID #:45
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 4 of 143 Page ID #:46
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 5 of 143 Page ID #:47
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 6 of 143 Page ID #:48




                         EXHIBIT 1




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 7 of 143 Page ID #:49




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 8 of 143 Page ID #:50




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 9 of 143 Page ID #:51




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 10 of 143 Page ID #:52




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 11 of 143 Page ID #:53




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 12 of 143 Page ID #:54




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 13 of 143 Page ID #:55




                   




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 14 of 143 Page ID #:56




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 15 of 143 Page ID #:57




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 16 of 143 Page ID #:58




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 17 of 143 Page ID #:59




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 18 of 143 Page ID #:60




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 19 of 143 Page ID #:61




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 20 of 143 Page ID #:62




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 21 of 143 Page ID #:63




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 22 of 143 Page ID #:64




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 23 of 143 Page ID #:65




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 24 of 143 Page ID #:66




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 25 of 143 Page ID #:67




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 26 of 143 Page ID #:68




                          EXHIBIT 2




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 27 of 143 Page ID #:69
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 28 of 143 Page ID #:70
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 29 of 143 Page ID #:71
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 30 of 143 Page ID #:72
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 31 of 143 Page ID #:73
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 32 of 143 Page ID #:74
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 33 of 143 Page ID #:75
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 34 of 143 Page ID #:76
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 35 of 143 Page ID #:77
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 36 of 143 Page ID #:78
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 37 of 143 Page ID #:79




                          EXHIBIT 3




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 38 of 143 Page ID #:80




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 39 of 143 Page ID #:81




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 40 of 143 Page ID #:82




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 41 of 143 Page ID #:83




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 42 of 143 Page ID #:84




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 43 of 143 Page ID #:85




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 44 of 143 Page ID #:86




                          EXHIBIT 4




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 45 of 143 Page ID #:87




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 46 of 143 Page ID #:88




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 47 of 143 Page ID #:89




                          EXHIBIT 5




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 48 of 143 Page ID #:90




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 49 of 143 Page ID #:91




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 50 of 143 Page ID #:92




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 51 of 143 Page ID #:93




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 52 of 143 Page ID #:94




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 53 of 143 Page ID #:95




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 54 of 143 Page ID #:96




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 55 of 143 Page ID #:97




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 56 of 143 Page ID #:98




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 57 of 143 Page ID #:99




                                                                            ([
                                                                      )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 58 of 143 Page ID #:100




                          EXHIBIT 6




                                                                             ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 59 of 143 Page ID #:101




                                                                             ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 60 of 143 Page ID #:102




                                                                             ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 61 of 143 Page ID #:103




                                                                             ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 62 of 143 Page ID #:104




                                                                             ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 63 of 143 Page ID #:105




                                                                             ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 64 of 143 Page ID #:106




                          EXHIBIT 7




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 65 of 143 Page ID #:107




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 66 of 143 Page ID #:108




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 67 of 143 Page ID #:109




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 68 of 143 Page ID #:110




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 69 of 143 Page ID #:111




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 70 of 143 Page ID #:112




                          EXHIBIT 8




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 71 of 143 Page ID #:113




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 72 of 143 Page ID #:114




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 73 of 143 Page ID #:115




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 74 of 143 Page ID #:116




                                                                             ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 75 of 143 Page ID #:117




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 76 of 143 Page ID #:118




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 77 of 143 Page ID #:119




                                                                       )7&

                                                                            ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 78 of 143 Page ID #:120




                                                                       )7&

                                                                            ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 79 of 143 Page ID #:121




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 80 of 143 Page ID #:122




                                                                       )7&

                                                                           ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 81 of 143 Page ID #:123




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 82 of 143 Page ID #:124




                                                                       )7&
                                                                             ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 83 of 143 Page ID #:125




                          EXHIBIT 9




                                                                             ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 84 of 143 Page ID #:126




                                                                             ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 85 of 143 Page ID #:127




                                                                             ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 86 of 143 Page ID #:128




                         EXHIBIT 10




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 87 of 143 Page ID #:129




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 88 of 143 Page ID #:130




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 89 of 143 Page ID #:131




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 90 of 143 Page ID #:132




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 91 of 143 Page ID #:133




                                                                           ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 92 of 143 Page ID #:134




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 93 of 143 Page ID #:135




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 94 of 143 Page ID #:136




                                                                          )7&
                                                                          ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 95 of 143 Page ID #:137




                                                                          ([

                                                                           )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 96 of 143 Page ID #:138




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 97 of 143 Page ID #:139




                                                                          ([
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 98 of 143 Page ID #:140




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 99 of 143 Page ID #:141




                                                                       ([

                                                                        )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 100 of 143 Page ID #:142




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 101 of 143 Page ID #:143




                         EXHIBIT 11




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 102 of 143 Page ID #:144




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 103 of 143 Page ID #:145




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 104 of 143 Page ID #:146




                         EXHIBIT 1




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 105 of 143 Page ID #:147




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 106 of 143 Page ID #:148




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 107 of 143 Page ID #:149




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 108 of 143 Page ID #:150




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 109 of 143 Page ID #:151
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 110 of 143 Page ID #:152




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 111 of 143 Page ID #:153
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 112 of 143 Page ID #:154




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 113 of 143 Page ID #:155
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 114 of 143 Page ID #:156




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 115 of 143 Page ID #:157
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 116 of 143 Page ID #:158




                         EXHIBIT 13




                                                                        ([KLELW

                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 117 of 143 Page ID #:159




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 118 of 143 Page ID #:160




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 119 of 143 Page ID #:161




                                                                       ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 120 of 143 Page ID #:162




                                                                         ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 121 of 143 Page ID #:163




                                                                                 ([

                                                                             )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 122 of 143 Page ID #:164




                                                                         ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 123 of 143 Page ID #:165




                                                                         ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 124 of 143 Page ID #:166




                                                                          ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 125 of 143 Page ID #:167




                                                                        ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 126 of 143 Page ID #:168




                                                                        ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 127 of 143 Page ID #:169




                                                                        ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 128 of 143 Page ID #:170




                         EXHIBIT 14




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 129 of 143 Page ID #:171




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 130 of 143 Page ID #:172




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 131 of 143 Page ID #:173




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 132 of 143 Page ID #:174




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 133 of 143 Page ID #:175




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 134 of 143 Page ID #:176




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 135 of 143 Page ID #:177




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 136 of 143 Page ID #:178
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 137 of 143 Page ID #:179




                         EXHIBIT 15




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 138 of 143 Page ID #:180




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 139 of 143 Page ID #:181




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 140 of 143 Page ID #:182




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 141 of 143 Page ID #:183




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 142 of 143 Page ID #:184




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2 Filed 11/14/18 Page 143 of 143 Page ID #:185




                                                                            ([
                                                                       )7&
